NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 20-2225
                                          __________

                                    SEAN M. DONAHUE,
                                                Appellant

                                               v.

                         U.S. DEPARTMENT OF LABOR;
             PENNSYLVANIA DEPARTMENT OF LABOR AND INDUSTRY;
               PENNSYLVANIA CAREER LINK SITE ADMINISTRATOR;
                PENNSYLVANIA HUMAN RELATIONS COMMISSION;
                 LUZERNE SCHUYLKILL COUNTIES WORKFORCE
                  INVESTMENT BOARD EXECUTIVE DIRECTOR
                     ____________________________________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                            (D.C. Civil Action No. 3:19-cv-01859)
                       District Judge: Honorable Malachy E. Mannion
                        ____________________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      February 9, 2021

             Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

                              (Opinion filed: February 18, 2021)
                                        ___________

                                          OPINION *
                                         ___________

PER CURIAM


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Sean M. Donahue, proceeding pro se, appeals an order of the United States

District Court for the Middle District of Pennsylvania dismissing his amended complaint

for failure to state a claim. We will affirm.

       In October 2019, Donahue, who has initiated at least two dozen actions in federal

court since 2013, filed a complaint against the United States Department of Labor, the

Pennsylvania Department of Labor and Industry, the Pennsylvania Human Relations

Commission, the Pennsylvania CareerLink Site Administrator, and the Executive

Director of the Luzerne/Schuylkill Counties Workforce Investment Board. (ECF 1.) As

with several of his prior actions, the complaint centered on Donahue’s belief that he was

entitled to preferential job placement benefits that are afforded to veterans. The matter

was referred to a Magistrate Judge, who, after identifying several flaws in the complaint,

recommended that it be dismissed without prejudice to Donahue “endeavoring to correct

the defects cited in this report.” (ECF 5, at 20.) The District Court adopted that

recommendation. (ECF 8.)

       Donahue next filed a lengthy amended complaint, again alleging violations of his

constitutional rights and federal laws. The complaint, which did not name new or

different defendants, primarily asserted that Donahue was entitled to preferential job

placement as a veteran and that his state court convictions for harassment of government

employees were the result of “trumped up acts of retaliation intended to fabricate a

justification for having denied [him] federally funded veterans priority job placement


constitute binding precedent.                   2
services.” Amended Comp’l, 4. The Magistrate Judge again recommended dismissal of

the complaint, explaining that it contained several defects. (ECF 14.) Those defects

included Donahue’s failure to include a short and plain statement of claims, his attempt to

relitigate matters which had been resolved in prior cases, his effort to bring a civil rights

action premised on still-valid state court convictions, his assertion of claims barred by

Eleventh Amendment immunity, and his attempt to assert a private right of action for

disparate treatment claims against the federal government under Title VI of the Civil

Rights Act of 1964. Over Donahue’s objections (ECF 15), the District Court adopted the

Report and Recommendation and dismissed the complaint without leave to amend (ECF

19). See 28 U.S.C. § 1915(e)(2)(B)(ii). Donahue appealed. (ECF 20.)

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review de novo the

District Court’s order dismissing the complaint. See Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000). We may affirm on any basis supported by the record. See Fairview

Twp. v. EPA, 773 F.2d 517, 525 n.15 (3d Cir. 1985).

       In his brief on appeal, Donahue does not challenge any of the grounds that the

District Court relied on in dismissing the amended complaint. Indeed, he does not set

forth any specific argument as to how the District Court erred or why the District Court’s

conclusions should not be affirmed. Rather, relying almost exclusively on 38 U.S.C.

§ 4215, Donahue argues only that, as a veteran, he is entitled to preferential job

placement services. Therefore, as the Pennsylvania Department of Labor urges, Donahue

has effectively forfeited any challenge to the District Court’s rulings. See M.S. by &
                                              3
through Hall v. Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020)

(holding that claims were forfeited where appellant failed to raise them in her opening

brief); see also Barna v. Bd. of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136,

145-46 (3d Cir. 2017) (“[W]e have consistently refused to consider ill-developed

arguments or those not properly raised and discussed in the appellate briefing.”).

Although we construe Donahue’s pro se filings liberally, this policy does not prevent us

from applying this doctrine to his appeal. 1 See, e.g., Emerson v. Thiel Coll., 296 F.3d

184, 190 n.5 (3d Cir. 2002) (per curiam).


1
  Even if we considered his claims despite his failure to raise them, we would agree with
the District Court’s dismissal pursuant to § 1915(e)(2)(B)(ii). The District Court
correctly concluded on the face of the complaint that many of the claims raised in the
amended complaint are barred under the doctrine of res judicata. See Turner v. Crawford
Square Apartments III, L.P., 449 F.3d 542, 548 (3d Cir. 2006). Notably, in both the
underlying action and the previous cases brought by Donahue, he sought to sue some of
the same defendants, under the same constitutional provisions and federal laws,
challenging his state court convictions and his alleged inability to obtain preferential job
placement opportunities. See Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 277 (3d
Cir. 2014) (noting we take a “broad view” when considering what constitutes the same
cause of action, and whether res judicata applies turns on the “essential similarity” of the
underlying events giving rise to the legal claims). We have affirmed the dismissal of
those prior civil actions, see, e.g., Donahue v. Acosta, 789 F. App’x 324, 327-28 (3d Cir.
2019) (affirming dismissal of action challenging Donahue’s state court convictions and
seeking order directing defendants to provide him with veteran priority job referrals),
and there is no dispute about the parties’ capacity to sue or be sued in federal court. To
the extent any claims or parties may be slightly different, it is clear that Donahue could
have brought the present claims in his earlier actions. See In re Mullarkey, 536 F.3d 215,
225 (3d Cir. 2008) (explaining that res judicata bars claims that were brought, or could
have been brought, in a previous action).
       Furthermore, as the Magistrate Judge explained, Donahue’s attempt to challenge
his convictions is barred by Heck v. Humphrey, 512 U.S. 477 (1994), which precludes a
claim under § 1983 where a judgment in the plaintiff’s favor would necessarily imply the
invalidity of a conviction unless the conviction has been overturned. In addition, the
                                               4
       For the foregoing reasons, we will affirm the judgment of the District Court.




Eleventh Amendment barred Donahue’s claims for damages against the state agencies
and state officials acting in their official capacities. See Pa. Fed’n of Sportsmen’s Clubs,
Inc. v. Hess, 297 F.3d 310, 323 (3d Cir. 2002) (“[T]he Eleventh Amendment … has been
interpreted to render states—and, by extension, state agencies and departments and
officials when the state is the real party in interest—generally immune from suit by
private parties in federal court.”). Finally, even construing Donahue’s amended
complaint liberally, we conclude that his conclusory allegations of Title VI violations did
not state a plausible claim for discrimination. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).

                                             5